Citation Nr: 0809688	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1976.  The available record does not show that the 
appellant served with an Airborne unit, or that he was ever 
jump qualified inservice.
 
This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg , Florida .  The case was forwarded to the 
Board by the Atlanta, Georgia RO.
 
The Board notes that the veteran requested a travel board 
hearing at the Atlanta , Georgia RO.  However, the veteran 
failed to appear for his hearing.
 
 
FINDINGS OF FACT
 
1.  Hepatitis C was not demonstrated during the veteran's 
service and is not shown to be related to service.
 
2.  The veteran does not currently have a diagnosed left 
ankle disability.  
 
 
CONCLUSIONS OF LAW
 
1.  Hepatitis C was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).
 
2.  A left ankle disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.
 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in August 2003, August 2005 and February 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While the veteran was not provided adequate 
notice of how disability ratings and effective dates are 
assigned that error is harmless in light of the decision 
reached below.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
 
 
Analysis
 
The veteran contends that his hepatitis C was the result of 
air gun injections he received upon entrance into active 
duty.  Specifically, he contends that he was hospitalized 
with flu-like symptoms after the air gun injections, which 
led to his hepatitis C.  Further the veteran alleged that he 
sprained his ankle while on active duty, and now has a left 
ankle disorder due to this service injury.  
 
Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  
 
To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).
 
The veteran has claimed that his service medical records are 
incomplete.  Review of the record shows that service records 
dated October 1975 through February 1976 are of record.  
Further, the National Personnel Records Center in reports 
dated in October 2004 and January 2006 noted that veteran's 
available service medical records had been forwarded and no 
further records existed.  
 
An October 1975 enlistment examination noted a normal abdomen 
and viscera, no tattoos, and normal lower extremities.  
Service medical records are silent as to any complaints of or 
treatment for any hepatitis C during service.  
 
A February 1976 Medical Board report indicated that the 
veteran sprained his left ankle and foot during basic combat 
training, for which he was treated in a soft cast for two 
weeks.  The report noted that swelling, stiffness and pain 
precluded him from performing combat training exercises.  X-
rays showed marked taller head peaking and indications of a 
calcaneo-navicular coalition left foot, probably fibrous in 
nature.  Examination also revealed a normal abdomen and 
viscera, as well as normal lower extremities.  No tattoos 
were noted.  The Medical Board diagnosed a calcaneo-navicular 
coalition with diminished inversion and eversion to minimal 
amounts; and osteophytic lipping dorsum head of talus and 
degenerative changes talo-navicular joint left foot, causing 
significant severe pain on left foot dorsiflexion.  The 
report found that the veteran had not met the standard for 
induction, and that the disorder existed prior to service, 
and was not service aggravated.  
 
Private post service medical records from 2003 note a 
diagnosis and treatment for hepatitis C.  A March 2003 
treatment report provided a diagnosis of hepatitis C and 
noted that the veteran denied a history of intravenous drug 
use but did report that he may have had a blood transfusion 
and secured a tattoo in 1975.  An April 2003 ultrasound 
confirmed persistent hepatitis.  
 
VA treatment records dated August 2003 to July 2006 note a 
diagnosis of and treatment for hepatitis C.  A December 2003 
hepatitis C consult indicated that the veteran alleged he 
contracted hepatitis C through vaccinations in the military 
and denied all other risk factors for hepatitis C.  The 
consult recommended a course of hepatitis C virus therapy.  
Subsequent records indicated treatment of hepatitis C with 
pegasys and ribavirin.
 
The VA treatment records also record complaints of chronic 
pain in the left ankle.  An August 2003 treatment report 
indicated complaints of left ankle pain that began in the 
military during a training exercise where the veteran 
reported breaking his arch and subsequently having foot 
surgery to remove a bone chip.  An October 2003 report 
indicated that the veteran complained of pain in the left 
foot and ankle, which he attributed to a 1975 injury.  A 
February 2004 psychiatry assessment noted that the veteran 
reported being in the 82nd Airborne, during which he broke 
his ankle and hurt his knee in a jump.  The veteran also 
stated that the Army gave him the option of changing his 
military occupational specialty or getting a medical 
discharge.  The veteran reported that he chose the latter.  
In a January 2005 treatment report, the veteran stated he had 
chronic pain in his left leg since a parachuting accident.  
 
While the veteran has a current diagnosis of hepatitis C, 
there is no medical evidence linking that disorder to any 
incident of service.  The veteran was diagnosed with 
hepatitis C in 2003, many years after his discharge from 
active service.  While the veteran attributes his hepatitis C 
to vaccinations received upon entrance into active duty, 
service medical records are silent as to any treatment for 
hepatitis C.  Additionally, while the veteran reported a 
possible blood transfusion and tattoo in 1975, there was no 
indication of tattoos noted on his entrance or discharge 
examination.  Similarly, service medical records do not 
indicate any inservice blood transfusion.  Thus, there is no 
objective medical evidence that the veteran's hepatitis C is 
related to or was incurred during active service.  Hence, the 
claim must be denied.
 
Further, irrespective of whether the veteran injured his left 
ankle during active service, the record fails to show 
objective evidence of a current left ankle disability.  While 
VA treatment records reflect complaints of left ankle pain, 
the record is negative for a diagnosis of any ankle 
condition.  Pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) appeal dismissed in part, and vacated and remanded in 
part, sub nom.,  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  In the absence of a chronic pathological 
process associated with the veteran's left ankle, there is no 
reasonable basis to establish service connection.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  
 
Additionally, while the veteran has reported surgery to the 
left foot/ankle joint during service in his VA treatment 
records, review of the service medical records, do not 
support this contention.  Specifically, the February 1976 
medical board report states that there was no hospital course 
related to the veteran's left foot condition, and does not 
discuss any surgical treatment of the disorder.  Further, 
while the veteran did sprain his ankle during service, the 
medical board examination only noted abnormalities of the 
feet, while noting normal lower extremities.  Indeed, the 
first indication of any complaints of ankle pain was in 2003, 
many years after discharge from service.   Hence, service 
connection for a left ankle disorder is denied.
 
The Board recognizes that the veteran appears to assert a 
claim of entitlement to service connection for a left ankle 
disorder secondary to a "service connected" left foot 
disorder.  Service connection for a left foot disorder has 
previously been denied, and therefore, service connection is 
not in effect for a left foot disorder.  Of course, the 
appellant is free to attempt to reopen a claim for service 
connection of a left foot disorder, but at this point there 
is no pending claim, and as service connection is not in 
effect for a left foot disorder the claim of entitlement to 
service connection for a left ankle disorder secondary to a 
left foot disorder must be denied as a matter of law.  
 
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).
 
 
ORDER
 
Entitlement to service connection for hepatitis C is denied.
 
Entitlement to service connection for a left ankle condition 
is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


